Citation Nr: 0206634	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for
service-connection for dizziness with blackouts. 

2. Whether new and material evidence has been presented to 
reopen a claim for
service-connection for a back condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1947.  

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a remand of the United States Court 
of Appeals for Veterans Claims         (Court) by Order dated 
February 20, 2001.  This matter was originally on appeal from 
an October 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles, California 
and a July 1999 decision of the Board.  


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. By a June 1995 rating decision, the RO found that new and 
material evidence
adequate to reopen claims for service-connection for 
dizziness with blackouts and a back condition had not been 
submitted and that decision became final as the veteran 
failed to perfect an appeal.

3.  The evidence submitted subsequent to the June 1995 
decision is new and contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
dizzy spells with blackouts and back condition. 


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a 
claim for entitlement
to service-connection for dizziness with blackouts.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).  

2. New and material evidence has been presented to reopen a 
claim for entitlement
to service-connection for a back condition.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Joint Post-Remand and VCAA Development

Pursuant to a February 2001 Joint Motion for Remand, the 
Court vacated the Board's July 1999 decision and remanded the 
appeal to the Board for readjudication of the veteran's claim 
in light of the Veterans Claim Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

In this regard, the claims folder indicates that subsequent 
to the Court's Remand, the Board sent a letter to the 
veteran's counsel in April 2001 and the veteran in August 
2001, and offered them the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  No 
additional evidence has been submitted and the time 
prescribed for submitting evidence has elapsed. Accordingly, 
the case has been forwarded to the undersigned Member of the 
Board for disposition. 

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the requirements under 
the VCAA have been substantially met.  The veteran has been 
informed of the evidence needed both to reopen his claim and 
to establish service connection, as set forth in the rating 
decisions, Statements of the Case, and Supplemental 
Statements of the Case.  The RO also obtained VA 
outpatient/inpatient treatment records and private medical 
records identified by the veteran.  As indicated above, the 
veteran and his counsel before the Court were offered the 
opportunity to submit additional evidence and the veteran has 
not made the RO or the Board aware of any other evidence 
needed.  As such, the requirements under the VCAA as pertains 
to new and material evidence claims have been met, and the 
Board will proceed with appellate review.

Factual Background

A summary of the evidence associated with the claims file 
prior to the RO's June 1995 rating decision follows. 

The veteran's two separation examination reports dated in 
February 1947 note no defects and all bodily systems were 
clinically evaluated as normal.  

The Separation Qualification Record shows the veteran's 
military occupation during service was an entertainment 
specialist.  A description of this occupation indicates the 
veteran participated in boxing matches in Tokyo and other 
Japanese centers.  Prior to this assignment, the veteran's 
military occupation was a guard-patrolman.  The Record also 
shows that the veteran was employed as a truck loader from 
1945 to 1946 prior to service.  Duties included loading and 
unloading cases of soft drinks from a delivery truck.

Private medical records dated from January 1974 to September 
1978 from Pomona Medical Group show that the veteran 
complained of pain in his lower back.  He reported that he 
began a new job which required a lot of lifting and walking.  
In November 1975, the veteran complained of dizziness and 
blackouts.  In December 1975, the veteran complained of 
dizziness, headaches, and back pain.  The examiner's 
impression was vertigo.  In April 1976, the veteran 
complained of dizziness for the past five days.  The 
examiner's impression was mild vertigo.  The veteran also 
complained of dizziness in May 1977.   

Private medical records dated from September 1977 to 
September 1979 from Dr. K.K. show the veteran sustained a 
laceration to his forehead from being hit in the head with a 
brick, in May 1978.  A scan of the skull revealed no fracture 
or other significant abnormality.

The report on the VA examination conducted in October 1979 
shows the veteran complained of back pain, dizzy spells, and 
blackouts when bending over, which occurred about six to 
eight times per year.  A November 1979 neurological 
evaluation shows a diagnosis of blackouts of undetermined 
etiology.  The examiner also noted that it was possible that 
some of the veteran's complaints of dizziness and postural 
near faintness were related to irregular and not closely 
regulated antihypertensive medication since 1962.  

A January 1985 letter from Dr. E.A. shows the veteran 
reported that his back had been hurting him for the past four 
years.  A physical examination revealed slight limitation of 
flexion with no tenderness.  An x-ray showed evidence of 
previous Scheuermann's disease of the lower thoracic spine.  
The veteran had marked osteoarthritic spurring of the 
inferior aspect of the body of L1 and very small Schmorl's 
nodes of the lower lumbar spine.  

A May 1985 Notice of Favorable Decision from the Social 
Security Administration shows the veteran related that the 
onset of several conditions, including low back pain, had 
their onset on June 25, 1981.  It was noted that the medical 
evidence showed that the veteran had been treated for 
complaints of low back pain since 1981. 

Private medical records dated in June 1985 from Pomona Valley 
Community Hospital show the veteran complained of dizziness.

The reports on VA examinations conducted over the course of 
September through December 1987 show the veteran reported a 
history of back pain before and during service.  He specially 
related his back problems to an incident that occurred while 
he was employed as a janitor.  The veteran reported a work 
history of janitorial jobs from June 1967 to June 1981.  An 
x-ray revealed slight anterior wedging of the body of L1, 
which appeared old.  Degenerative disk disease was noted at 
most levels-most prominently at L4-5. Diagnosis was possible 
disk bulge impinging on S1, right and chronic lumbosacral 
pain with degenerative arthritis.  A tomography scan of the 
veteran's head reflected an impression of a negative 
unenhanced study of the head.  

In a February 1989 letter from Dr. K.K.M., he indicated that 
the veteran was under his care for numerous problems, 
including dizziness.  

The veteran presented personal testimony before the RO in 
December 1989.  The veteran testified that he was treated 
during service for dizziness and spots in his eyes at the 
hospital on two separate occasions in August 1946.  The 
blackouts started after he stopped boxing while in service.  
Doctors who can verify that his conditions have been present 
since service are deceased and the veteran cannot find the 
whereabouts of Dr. B. since he left two years ago.  The 
veteran first sought treatment in 1951 and a doctor informed 
him that he was beginning to have seizures and prescribed 
medication.  

At a March 1993 hearing before a Member of the Board, the 
veteran testified he was assigned to a supply depot while in 
service and had to load and unload supplies. He injured his 
back and was then assigned to special services.  He became a 
boxer, during which time he received several hard blows to 
his head and was knocked out. He was treated at a station 
hospital in Japan and received back therapy after service.  

Statements dated in 1993 from the veteran's three brothers 
reflect the veteran had complained of head and back injuries 
received while fighting in service and that he was 
hospitalized for dizziness. 

Evidence received since the RO's June 1995 rating decision 
follows. 

Private medical records dated from February 1989 to December 
1992 from Dr. R.M. show that in March 1990, the veteran 
reported a one to two month history of left-sided back pain 
without any history of trauma.  He also gave a history of a 
back injury in 1982 while on the job.  Impression was 
degenerative disk disease with left low back pain and left 
lumbar paraspinal strain.  The other records pertain to other 
health conditions. 

Private medical records dated from March 1995 to July 1996 
from Dr. L.B. show the veteran complained of back pain in 
December 1995.  Dr. L.B.'s assessment was chronic back pain.  
Other records pertain to other health conditions.

Private medical records dated from November 1994 to March 
1995 from Dr. P.B. show the veteran reported a history of low 
back pain for the past fifteen years.  Diagnosis was chronic 
low back pain and arthritis. 

Additional private medical records dated from September 1988 
to July 1996 show the veteran denied symptoms of vertigo, 
dizziness, and migraines in September 1992.  An impression of 
mild degenerative changes of the lumbar spine compatible with 
the veteran's age as well as an old minimal compression 
fracture of L1 was made in June 1993.  The other records show 
treatment for other health conditions.

Private medical records from Pomona Valley Hospital Medical 
Center show an August 1987 radiology report of the 
lumbosacral spine revealed mild osteophytic lipping of 
several lumbar vertebra.  There was no evidence of fracture 
or dislocation.  No additional abnormalities were noted.  An 
August 1996 radiology report reflects moderately advanced 
changes of degenerative disc disease at the L4-5 level with 
disc space narrowing and osteophyte formation.  It was also 
noted that the facet joints at that level demonstrated 
degenerative changes.  Less severe degenerative changes were 
noted as present in the mid lumbar spine as well as prominent 
osteophytes at the inferior aspect of L1.

The veteran presented personal testimony before the RO in 
December 1997.  He testified that he was treated for his 
blackouts and back condition about a month after his 
discharge from service.  The veteran also testified he was 
not hospitalized after any knockouts while boxing; rather, he 
was hospitalized for headaches and blackouts.  The veteran 
asserted that he had blackouts while working in a supply 
company where he unloaded and loaded trucks.  He was treated 
at the dispensary for his back.  The veteran testified that 
he did not recall whether he notified medical personnel 
during the separation examination that he suffered from 
blackouts and back conditions.  The veteran reported that he 
had not had a blackout in two years, but still experienced 
dizziness and continued to suffer from chronic back pain. 

At his February 1999 hearing before a Member of the Board, 
the veteran testified that he was treated for dizziness with 
blackouts and his back condition in Tokyo. The veteran 
indicated that he believed the knockouts he received as a 
boxer contributed to his dizziness.  He informed the medical 
examiner at his separation examination that he suffered from 
blackouts and dizziness.  He sought treatment for his 
dizziness and blackouts right after discharge, but the 
records of this treatment are not available because all of 
the doctors are deceased.  He currently takes medication for 
his dizziness and is currently being treated for his "back 
injury."  The veteran also testified that he obtained 
treatment for his back within three to four months after his 
discharge from service, but those records were also 
unavailable for the aforementioned reason. 

Pertinent Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision. 

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

Analysis

After further review of the instant case post-Remand, the 
Board finds that evidence received since the RO's June 1995 
rating decision is new and provides a more complete picture 
of the circumstances surrounding the origin of the veteran's 
dizzy spells with blackouts and back condition.  Prior to 
June 1995, the veteran's recollection of dates of treatment 
immediately after his separation from service was non-
specific.  Testimony presented in 1997 and 1999 provides a 
firm time line of treatment.  The veteran presented sworn 
testimony that he received treatment for dizziness with 
blackouts-previously thought to be epilepsy-within one 
month from his separation from service, and treatment for a 
back condition-to include arthritis-within three to four 
months from his separation from service.  His sworn testimony 
indicates he received treatment within an one-year 
presumptive period and he received treatment for conditions 
that do not manifest overnight.  Moreover, the veteran for 
the first time provided the names of the doctors who treated 
him immediately after service.  His explanation for the 
unavailability of the medical records is plausible and 
uncontroverted by other evidence.  This testimony should be 
considered with testimony presented in December 1989 that the 
veteran sought treatment in 1951 or 1952 and vague testimony 
he presented in March 1993, in order to fairly decide whether 
continuity of symptomatology is shown by all of the evidence 
of record.  Therefore, the Board reopens the veteran's 
claims.  

The Board will defer disposition of the merits of the 
veteran's claims until additional development is completed.  
The veteran shall be provided with VA examinations to 
determine the etiology of his dizzy spells with blackouts and 
back disorder.   38 U.S.C.A. § 5103A(d) (West Supp. 2001). 


ORDER

New and material evidence has been presented to reopen the 
claims for service connection for dizziness with blackouts 
and a back disorder.  To this extent, the appeal is granted. 




_____________________________
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

